Exhibit 10.18

 

Employment Offer to Thomas Kersting

 

Title:

Merchant

 

 

Reporting to:

Commercial Manager

 

 

Starting Date:

May 6, 1996

 

 

Starting Salary:

$42,000 per year. First month to be prorated based upon starting date.

 

 

Incentive Plan:

Any incentive plan has yet to be established. Once established, you will be
eligible to participate in accordance to the plan’s guidelines.

 

 

Performance Review:

Performance Reviews will be conducted every six (6) months. Salary reviews will
be conducted annually at the end of each fiscal year (August 31).

 

 

Benefits:

Any employee benefits package has yet to be established. Once established you
will become eligible to participate in accordance to each plan’s requirements.

 

 

Holidays:

New Year’s Day, Easter, Memorial Day, Fourth of July, Labor Day, Thanksgiving,
Christmas

 

 

Vacation:

You will receive ten (10) days vacation per year (September 1 through August
31).

 

 

Termination:

Employment is at will.

 

I have read and understand that my signature below denotes my acceptance of this
offer.

 

SOUTH DAKOTA SOYBEAN PROCESSORS 

 

CANDIDATE 

 

 

 

 

 

 

By:

  /s/ Rodney G. Christianson

 

 

By:

 /s/ Thomas J. Kersting

 

Rodney G. Christianson

 

Thomas J. Kersting

Chief Executive Officer 

 

 

 

 

 

Date:

 3/26/96

 

 

Date:

 5/20/96

 

 

--------------------------------------------------------------------------------